Motion to amend decision and resettle order granted; decision dated July 26,1965 (24 A D 2d 7) amended to read “ Judgment reversed on the law and new trial ordered”; decretal paragraph of order entered July 30, 1965 resettled to provide “ Ordered that the judgment of conviction be and the same hereby is reversed and a new trial ordered on the law only. Questions of fact have been considered and all findings of fact made by the court below have been affirmed.” Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, J J., concur.